
	

113 HR 4262 IH: Bureau Advisory Commission Transparency Act
U.S. House of Representatives
2014-03-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4262
		IN THE HOUSE OF REPRESENTATIVES
		
			March 14, 2014
			Mr. Duffy introduced the following bill; which was referred to the Committee on Financial Services, and in addition to the Committee on Oversight and Government Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To apply the requirements of the Federal Advisory Committee Act to the Bureau of Consumer Financial
			 Protection.
	
	
		1.Short titleThis Act may be cited as the Bureau Advisory Commission Transparency Act.
		2.Application of FACASection 1013 of the Consumer Financial Protection Act of 2010 (12 U.S.C. 5493) is amended by adding
			 at the end the following:
			
				(h)Application of FACANotwithstanding any provision of the Federal Advisory Committee Act (5 U.S.C. App.), such Act shall
			 apply to each advisory committee of the Bureau..
		
